Appvion, Inc.
Long Term Stock Appreciation Rights Plan

(As Amended and Restated Effective January 1, 2017)

﻿

ARTICLE 1.
Purpose

The Board adopted the Plan for the purpose of assisting the Company in
attracting and retaining key management employees who are in a position to make
a significant contribution to the growth and profitability of the Company by
providing a reward for performance and incentive for future endeavor.  The Plan
will be implemented through the opportunity to earn cash-settled Stock
Appreciation Rights, the value of which is related to the appreciation in the
value of the Company’s stock, but Company stock is not issued at the time of the
grant, vesting, or distribution.

ARTICLE 2.
Definitions

Capitalized words and phrases used in the Plan have the following meanings
unless otherwise expressly provided herein:

2.1 Board.  "Board" means the Board of Directors of Appvion, Inc.

2.2 Cause.  "Cause" in connection with the termination of the Participant's
employment with the Company, means that, in the judgment of the Committee, based
upon any information or evidence reasonably persuasive to the Committee, the
Participant: (1) willfully engaged in activities or conducted himself or herself
in a manner seriously detrimental to the interests of the Company or its
subsidiaries and affiliates; or (2) failed to execute the duties reasonably
assigned to him or her in a reasonably timely, effective, or competent manner;
provided, however, that the termination of the Participant's employment because
of Disability shall not be deemed to be for Cause.

2.3 Change of Control.  “Change of Control” means: (1) the termination of the
ESOP or amendment of the ESOP so that it ceases to be an employee stock
ownership plan; (2) the ESOP ceases to own a majority interest in the Company;
(3) the sale, lease, exchange or other transfer of all or substantially all of
the assets of the Company (in one transaction or in a series of related
transactions) to a person or entity that is not controlled by the Company; (4)
the approval by the Company shareholders of any plan or proposal to terminate
the Company’s business, to liquidate or dissolve the Company or to sell
substantially all the Common Stock; (5) the Company merges or consolidates with
any other company and the Company is not the surviving company of such merger or
consolidation, and the surviving company is not controlled by the persons or
entities who controlled the Company immediately prior to such merger or
consolidation; or (6) any other event or series of events whereby ownership and
effective control of the Company is transferred or conveyed to a person or
entity that is not controlled by the Company.

2.4 Committee.  “Committee” means the Compensation Committee of the Board.

2.5 Common Stock.  "Common Stock" means the common stock of Paperweight
Development Corp.



Page 1 of 8

EAST\139181375.5 

--------------------------------------------------------------------------------

 

2.6 Company.  "Company" means the affiliated group of corporations, as defined
in Section 1504(a) of the Internal Revenue Code, which includes Appvion, Inc. or
any corporate successor to Appvion, Inc.  “Company” also means (except when the
context relates to a Change in Control) any subsidiary or affiliate of Appvion,
Inc. which employs an Eligible Employee (as designated by the Committee in
Accordance with Section 4.1). Any such subsidiary or affiliate of Appvion, Inc.
that has become a “Company” as provided above is deemed to have designated
Appvion, Inc. as its agent with respect to amending or terminating the
Plan.  Any such action by Appvion, Inc. shall be binding on such subsidiary or
affiliate at the time taken.

2.7 Disability.  “Disability” means a physical or mental condition of the
Participant which results in the Participant receiving benefits under an
applicable Company’s long term disability insurance plan, or in the event the
Participant is not participating in a Company long term disability insurance
plan, means disability as defined under the long term disability plan of
Appvion, Inc. 

2.8 Eligible Employee.  "Eligible Employee" means an employee of Appvion, Inc.
in the following classifications:  (1) the Chief Executive Officer, (2) a Vice
President or Mill Manager, (3) a director-level employee; and (4) any other key
employee of a participating Company who has been designated by the Chief
Executive Officer as an Eligible Employee.

2.9 Employment.  References in the Plan to “employment” with the Company;
“year(s) of employment” and “termination of employment” shall in all events
refer to the total period of employment with Appvion, Inc. and any of its
subsidiaries or affiliates.  For example, a Participant’s termination of
employment for purposes of the Plan shall occur at the time the Participant is
no longer employed by Appvion, Inc., or any of its subsidiaries or affiliates.

2.10 ESOP.  "ESOP" means the Appvion, Inc. Retirement Savings and Employee Stock
Ownership Plan.

2.11 Exercise Date.  “Exercise Date” means the date upon which a Participant
delivers a Notice of Exercise as provided herein during the Exercise Period and
within the Exercise Window indicating the Participant’s intention to cash out
the Stock Appreciation Rights granted pursuant to a particular Grant
Confirmation.

2.12 Exercise Period.  “Exercise Period” means, with respect to a particular
grant of Stock Appreciation Rights, the period or periods during which such
Stock Appreciation Rights are exercisable, as determined by the Committee on the
Grant Date and as set out in the Grant Confirmation.

2.13 Exercise Window.  “Exercise Window” means each 60 day period following the
date of the announcement of the Fair Market Value assigned to the Common Stock
as of June 30th and December 31st of each year as confirmed by Notice sent to
each Participant by the Company on a semi-annual basis as soon as
administratively practical after the date of announcement.

2.14 Fair Market Value.  “Fair Market Value” means the most recently assigned
value to Common Stock under the terms of the ESOP prior to the Grant Date or the
Exercise Date, as applicable and calculated in accordance with Treas. Reg.
§1.409A-1(b)(5)(iv).  For Example, the value of a Stock Appreciation
Right calculated during an Exercise Window between January 1 and June 30 will be
based on the fair market value assigned to the Common Stock under the ESOP on



Page 2 of 8

EAST\139181375.5 

--------------------------------------------------------------------------------

 

the prior December 31 valuation. The value of a Stock Appreciation
Right calculated during an Exercise Window between July 1 and December 31 will
be based on the prior June 30 valuation.

2.15 Participant.  “Participant” means an Eligible Employee who participates in
the Plan in accordance with Article 4 and has an existing account balance.

2.16 Plan.  “Plan” means the Appvion, Inc. Long Term Incentive Plan, as set
forth herein and as amended from time to time.

2.17 Plan Year.  “Plan Year” means the fiscal year of Appvion, Inc.

2.18 Representative.  “Representative” means the personal representative of the
Participant's estate, and after final settlement of the Participant's estate,
the successor or successors entitled thereto by law.

2.19 Retirement.  “Retirement” means termination of employment with the Company
or an applicable subsidiary or affiliate, after age 55 and with at least 10
years of service.

1.1 Stock Appreciation Right.  “Stock Appreciation Right” means a bookkeeping
unit and accounting mechanism designed to measure the value of a nonequity
compensation unit payable as taxable compensation to the Participant in
accordance with Article 5.  One Stock Appreciation Right has a value as
determined pursuant to Section 5.5.

2.20 Vesting Date. “Vesting Date” means the date on which a Participant’s Stock
Appreciation Rights vest under the provisions of Article 5.

ARTICLE 3.
Plan Administration

3.1 Committee Administration.  The Committee shall be responsible for the
operation and administration of the Plan. The decision of a majority of the
members of the Committee shall constitute the decision of the Committee.  The
Committee may act either at a meeting at which a majority of the members of the
Committee is present or by a writing signed by all Committee members.  The
Committee shall have full discretion, power and authority to make factual
determinations, construe, interpret and administer the Plan, to adopt such rules
and regulations governing the administration of the Plan, and shall exercise all
other duties and powers conferred on it by the Plan, or which are incidental or
ancillary thereto, and may designate agents to assist it in administration of
the Plan.  The Committee shall have the sole, final and conclusive authority to
determine, consistent with and subject to the provisions of the Plan, the
Eligible Employees, the Maximum Reserved Units, the number of Stock Appreciation
Rights to be awarded to individual Participants reporting to the CEO, vesting of
awards and all other matters relating to the Plan.  Benefits will be paid only
if the Committee determines in its discretion that the applicant is entitled to
them.

3.2 Maximum Reserved Units.  The maximum number of Stock Appreciation Rights
that may be granted each year shall be authorized by the Compensation Committee
of the Board of Directors in accordance with the executive compensation goals
and policies.



Page 3 of 8

EAST\139181375.5 

--------------------------------------------------------------------------------

 

3.3 Changes in Capital Structure.  If there is a change in the outstanding
Common Stock by reason of the issuance of additional units, recapitalization,
reclassification, reorganization or similar transaction, the Committee shall
proportionately adjust, in an equitable manner, the aggregate number of
available Stock Appreciation Rights and the number of Stock Appreciation Rights
held by Participants.  The adjustment shall be made in a manner that will cause
the relationship between the aggregate appreciation in the outstanding Common
Stock and the increase in value represented by each Stock Appreciation Right to
remain unchanged as a result of the transaction.

ARTICLE 4.
Participation and Awards

4.1 Annual Grants.  Stock Appreciation Rights shall be granted, as of the first
day of a Plan Year, or as of January 1 if the Plan Year begins on or before
December 31 of the prior calendar year (the “Grant Date”), to all Eligible
Employees who are Participants with respect to that Plan Year.  By February 28,
the Committee shall determine and approve the number of Stock Appreciation
Rights awarded to the CEO, the number of Stock Appreciation Rights awarded to
individual Participants reporting to the CEO, and the Maximum Reserve Units. The
number of Stock Appreciation Rights awarded to each Participant for the upcoming
Plan Year shall be approved by the CEO, with input from other Vice Presidents,
before February 28 of each Plan Year.  The CEO shall notify Participants of the
Units awarded for a Plan Year (“Grant Confirmation”) as soon as administratively
practical after such awards have been approved.  Participants, who have been
invited to receive a grant, must accept the grant by signing an Acknowledgement
form provided by the Company.

4.2 New Hires and Employment Classification Changes.  An individual who becomes
a Participant after the beginning of the Plan Year, either as a newly hired
employee or as a result of a change in employment classification, shall be
entitled to receive a grant of Stock Appreciation Rights at the discretion of
the Committee or the CEO in accordance with Section 4.1.

ARTICLE 5.
Vesting and Exercise of Units

5.1 Vesting.  A Stock Appreciation Right shall vest and, except as otherwise
provided in Section 5.3 or 5.4, become exercisable on the completion of three
(3) full years of employment commencing with the Grant Date of the Stock
Appreciation Right or, if earlier, upon the occurrence of a Change of
Control.  Upon termination of employment due to the Participant’s death,
Disability or Retirement, an award of Stock Appreciation Rights shall be 0%
vested if such employment termination occurs before the completion of one (1)
full year of employment commencing with the Grant Date, 33.3% vested if such
employment termination occurs on or after the completion of one (1) full year of
employment, but before completion of two (2) full years of employment commencing
with the Grant Date, and shall be 66.7% vested if such employment termination
occurs on or after the completion of two (2) full years of employment but before
the completion of three (3) full years of employment commencing with the Grant
Date.

With respect to Awards granted on or after January 1, 2017, a Stock Appreciation
Right shall vest and, except as otherwise provided in Section 5.3 or 5.4, become
exercisable as follows: 0% vested before the completion of one (1) full year of
employment commencing with the Grant Date, 33.3% vested upon the completion of
one (1) full year of employment, but before the



Page 4 of 8

EAST\139181375.5 

--------------------------------------------------------------------------------

 

completion of two (2) full years of employment commencing with the Grant Date,
66.7% vested upon the completion of two (2) full years of employment, but before
the completion of three (3) full years of employment commencing with the Grant
Date, and 100% vested upon the completion of three (3) full years of employment
commencing with the Grant Date or, if earlier, upon the occurrence of a Change
of Control (each a “Vesting Date”).

﻿

Retirements on December 31 of any given Plan Year shall be treated as a full
year of employment for vesting purposes. Any grant of Stock Appreciation Rights,
or portion thereof, not vested according to the foregoing schedule on the date
of the Participant's termination of employment for any reason shall be
forfeited.

5.2 Expiration.  Stock Appreciation Rights shall expire, and cease to be
exercisable, at the earliest of the following times: (1) ten (10) years after
the Grant Date; (2) the close of the second (2nd) Exercise Window that occurs
after the Participant's termination of employment with the Company due to death,
Disability or Retirement; (3) the close of the first (1st) Exercise Window that
occurs after the Participant's termination of employment for any reason other
than death, Disability or Retirement; or (4) immediately on termination of
employment with the Company for any reason, if the Stock Appreciation Right has
not vested as of the employment termination date.

5.3 Exercise of Units.  Vested Stock Appreciation Rights may be exercised by the
Participant (or by the Participants Representative in the event of the
Participant’s death), in whole or in part, at any time on or before the
applicable Unit expiration date.  Notwithstanding the foregoing, Stock
Appreciation Rights may be exercised only during the two (2) Exercise Window
periods each Plan Year that are established by the Company and communicated in
writing to Participants.  To initiate the process for the exercise of a Stock
Appreciation Right, the Participant shall deliver to the Company a written
notice of intent to exercise, on forms approved by the Company for such purpose,
specifying the number of units being exercised (“Notice of Exercise”).  The date
of exercise of a Stock Appreciation Right shall be determined under procedures
established by the Company, but in no event shall the date of exercise precede
the date on which the written Notice of Exercise has been received by the
Company.  Provided that all conditions precedent contained in the Plan are
satisfied, the Company shall make payment for the exercised Units in accordance
with Section 5.6.

5.4 Vesting and Exercise Upon Change of Control.  Notwithstanding Sections 5.2
and 5.3 above, upon a Change of Control, all Stock Appreciation Rights
outstanding at the time of the Change of Control shall be fully vested and
exercised automatically as of such date.

5.5 Unit Valuation.   Subject to the requirements of Treas. Reg.
§1.409A-1(b)(5), the value represented by a Stock Appreciation Right upon
exercise shall be the greatest of: (1) the Fair Market Value of a share of
Common Stock; (2) the price per share of Common Stock received as a result of a
Change of Control; or (3) a public offering price on the date such unit is
exercised in each case reduced by the Fair Market Value of such Stock
Appreciation Right on the Grant Date.

5.6 Payment For Exercised Units.  Upon exercise of a vested Stock Appreciation
Right in accordance with Section 5.3 or 5.4, payment shall be made to the
Participant (or to the Participant’s Representative in the event of the
Participant’s death) in a single sum cash payment in an amount equal to the
number of units exercised multiplied by the Unit Valuation in accordance with
Section 5.5.  This cash payment, less applicable withholding taxes, will be paid
in the currency in which such Participant is paid the majority of his or her
remuneration by multiplying the amount



Page 5 of 8

EAST\139181375.5 

--------------------------------------------------------------------------------

 

by the appropriate currency exchange rate as posted in the Wall Street Journal
on the last date of the valuation of the Common Stock.  Payment will be made as
soon as practicable after exercise, but no later than two and one-half months
following year end of the taxable year in which the exercise occurred, provided,
however, that if it is administratively impracticable to make the payment by
such date, or if the payment would jeopardize the ability of the Company to
continue as a going concern, then such payment shall be made as soon as
administratively practicable or as soon as the payment would no longer have such
effect.

5.7 Tax Withholding.  The Committee shall deduct from payments made under the
Plan any federal, state or local withholding or other taxes or charges or any
similar liability payable by reason of any conferment of benefit under the Plan)
which the Company is required to deduct under applicable law.

5.8 Change of Control Tax Provisions. With respect to Stock Appreciation Rights
awarded on or after January 1, 2016, if any payments or benefits provided to
Participants in connection with a Change of Control under this Agreement (the
“Payments”) constitute “excess parachute payments” as defined in Section 280G of
the Internal Revenue Code (the “Code”), which are subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Payments will
either be (i) reduced to the minimum extent necessary (but in no event to less
than zero) so that no portion of any such Payment, as so reduced, constitutes an
excess parachute payment or (ii) delivered in full, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income and
employment taxes and the excise tax (and any equivalent state or local excise
taxes), results in the receipt by the Participant, on an after tax basis, of the
greatest amount of payment or benefits, notwithstanding that all or some portion
of such payments or benefits may be subject to the excise tax.  The fact that
the Participant's right to payments or benefits may be reduced by reason of the
limitations contained in this Section 5.8 will not of itself limit or otherwise
affect any other rights of the Participant other than pursuant to this
Agreement.  In the event that any payment or benefit intended to be provided
under this Agreement or otherwise is required to be reduced pursuant to this
Section 5.8, cash severance payable hereunder shall be reduced first, then other
cash payments that qualify as Excess Parachute Payments payable to the
Participant, then non cash benefits shall be reduced, as determined by the
Corporation. 

For purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amount of such Excise Tax, (i) any other payments or benefits
received by Participant in connection with a Change of Control or Participant’s
termination of employment shall be treated as “parachute payments” within the
meaning of section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless in the opinion of tax counsel selected by the Corporation’s
independent auditors and acceptable to Participant such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of Section
280G(b)(4) of the Code, (ii) the amount of the Payments which shall be treated
as subject to the Excise Tax shall be equal to the lesser of (A) the total
amount of the Payments or (B) the amount of excess parachute payments within the
meaning of Sections 280G(b)(1) and (4) (after applying clause (i) above, and
after deducting any excess parachute payments in respect of which payments have
been made), and (iii) the value of any non-cash benefits or any deferred payment
or benefit shall be determined by the Corporation’s independent auditors in
accordance with the principles of Sections



Page 6 of 8

EAST\139181375.5 

--------------------------------------------------------------------------------

 

280G(d)(3) and (4) of the Code.    

﻿

5.9 Forfeitures.  Notwithstanding any other provision of the Plan, all rights to
any payments under the Plan, shall be discontinued and forfeited, and the
Company will have no further obligation to the Participant if

a. the Participant is discharged from employment with the Company or its
subsidiaries and affiliates for Cause, or the Participant performs during the
course of his employment with the Company or its subsidiaries and affiliates
acts of willful malfeasance or gross negligence in a matter of material
importance to the Company, or

b. the Participant violates any express restrictive covenant between Participant
and Company (whether relating to obligations of confidentiality,
non-competition, non-solicitation or otherwise).

Absent a Change of Control, any decision of the Committee with respect to the
application of the provisions of this Section 5.9 shall have a presumption of
correctness, and the burden shall be on the Participant to rebut such
presumption by clear and convincing evidence.

5.10 Presumed Competency.  Every person receiving or claiming payments under the
Plan shall be conclusively presumed to be mentally competent until the date on
which the Committee receives a written notice in a form and manner acceptable to
the Committee that such person is incompetent and that a guardian, conservator
or other person legally vested with the interest of his or her estate has been
appointed.  In the event a guardian or conservator of the estate or any person
receiving or claiming payments under the Plan shall be appointed by a court of
competent jurisdiction, payments under the Plan may be made to such guardian or
conservator provided that the proper proof of appointment and continuing
qualification is furnished in a form and manner acceptable to the
Committee.  Any such payments so made shall be a complete discharge of any
liability or obligation of Company or the Committee regarding such payments.

5.11 Forfeiture of Unclaimed Benefits.  Each Participant shall keep the Company
informed of his or her current address. The Company shall not be obligated to
search for the whereabouts of any person.  If the Company is unable to locate
any person to whom a payment is due under the Plan or a distribution payment
check is not presented for payment, such payment shall be irrevocably forfeited
at the earlier of: (1) the day preceding the date such payment would otherwise
escheat pursuant to any applicable escheat law; or (2) the later of three (3)
years after the date on which the payment was first due or ninety (90) days
after issuance of the check.  Forfeited payments shall be returned to the
Company.

ARTICLE 6.
Miscellaneous Provisions

6.1 Nonguarantee of Employment.  No employee or other person shall have any
claim or right to participate in the Plan except as designated by the
Committee.  Neither the Plan nor any action taken pursuant to the Plan shall be
construed as giving any employee any right to be retained in the employ of the
Company.



Page 7 of 8

EAST\139181375.5 

--------------------------------------------------------------------------------

 

6.2 No Rights As Shareholder.  Stock Appreciation Rights shall not entitle the
Participant to an equity interest in the Company nor give the Participant the
rights of a shareholder in the Company. 

6.3 Nonassignable.  Stock Appreciation Rights are an unfunded promise to pay and
are not property.  Any rights and privileges represented by a Stock Appreciation
Right may not be transferred, assigned, pledged or hypothecated in any manner,
by operation of law or otherwise, and shall not be subject to execution,
attachment or similar process except as provided in Section 6.5.

6.4 Unfunded Plan.  The Plan shall at all times be unfunded and no provision
shall at any time be made with respect to segregating assets of the Company for
payment of benefits under the Plan.  No Participant or other person shall have
any interest in any particular assets of the Company and shall have only the
rights of a general unsecured creditor of the Company with respect to any rights
under the Plan.

6.5 Offsets.  As a condition to eligibility to participate in the Plan, each
Participant consents to the deduction from amounts otherwise payable to the
Participant under the Plan all amounts owed by the Participant to the Company
and its subsidiaries and affiliates to the maximum extent permitted by
applicable law.

6.6 Limitation of Actions.  No lawsuit with respect to any benefit payable or
other matter arising out or relating to the Plan may be brought before
exhaustion of claim and review procedures established by the Committee, and any
lawsuit must be filed no later than nine (9) months after a claim is denied or
be forever barred.

6.7 Amendment and Termination.  The Board may amend or terminate the Plan at any
time; provided that no amendment to the Plan may alter, impair or reduce the
number of Stock Appreciation Rights earned before the effective date of the
amendment without the written consent of the affected Participants.  No Stock
Appreciation Rights may be awarded after the date of Plan termination although
payments shall be made in accordance with the Plan with respect to Stock
Appreciation Rights awarded before the date of Plan termination. Notwithstanding
anything herein to the contrary, the Committee, in its sole discretion, may
accelerate the time for exercise of vested Stock Appreciation Rights upon Plan
termination.

6.8 Internal Revenue Code Section 409A. The Plan is intended to be exempt from
the coverage of the Internal Revenue Code Section 409A, and shall be
administered and interpreted in such a way as to maintain the status of the Plan
as being so exempt.

6.9 Governing Law; Jurisdiction.  The Plan shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin.  By participating in the
Plan, the Participant irrevocably consents to the exclusive jurisdiction of the
courts of the State of Wisconsin and of any federal court located in Milwaukee,
 Wisconsin in connection with any action or proceeding arising out of or
relating to the Plan, any document or instrument delivered pursuant to or in
connection with the Plan.

* * * * *

﻿



8

EAST\139181375.5 

--------------------------------------------------------------------------------